Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
Applicant's election with traverse of Group I, drawn to a method for the prophylaxis and/or treatment of behavioral and psychological symptoms associated with neurodegenerative disease in a patient by administering 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one, and the species, dementia, in the reply filed on 1/4/22 is acknowledged.  The traversal is on the grounds that there is no serious search burden since a literature search for both groups would be largely coextensive.  This is not found persuasive because a literature search for methods of treating behavioral and psychological symptoms associated with neurodegenerative disease and methods of treating impulsive symptoms associated with mental disease would not reveal information related to one another.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-24 are pending.  Claims 3, 13-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claim 12 has been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-2, 4-11, 24 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 4-11, 24 are rejected under 35 U.S.C. 103(a) as being obvious over Yamashita et al. (US Patent 2015/0087655 A1, of record).  
The instant claims are directed to a method for the prophylaxis and/or treatment of behavioral and psychological symptoms associated with neurodegenerative disease in a patient by administering 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one, wherein the neurodegenerative disease is dementia.  

However, Yamashita et al. fail to disclose specifically dementia with Lewy bodies, frontotemporal dementia, cerebrovascular dementia, and dementia associated with Huntington's disease.  
It would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to treat a patient with dementia with Lewy bodies, frontotemporal dementia, cerebrovascular dementia, and dementia associated with Huntington's disease by administering 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one, as taught by Yamashita et al.
A person of ordinary skill in the art would have been motivated to treat dementia with Lewy bodies, frontotemporal dementia, cerebrovascular dementia, and dementia associated with Huntington's disease by administering 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one because Yamashita et al. teach the treatment of dementia, in general.  No matter what the underlying cause or etiology is, the symptoms of dementia are the same, therefore one of ordinary skill in the art would have expected a similar level of efficacy in treating various forms of dementia by administering 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one.  
The Examiner notes that the limitations regarding where the patient cannot receive a sufficient effect for behavioral and psychological symptoms associated with 
Examiner also notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 8:30 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached at (571)-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627